EXHIBIT 99.1 PRESS RELEASE Banro Announces Election of Directors Toronto, Canada – June 27, 2014 – Banro Corporation (“Banro” or the “Company”) (NYSE MKT – “BAA”; TSX – “BAA”) announces that the six nominees listed in the Company’s management information circular for the annual and special meeting of shareholders of the Company (the "Meeting") held on Friday, June 27, 2014 were elected at the Meeting as directors of Banro.The vote was conducted by a show of hands.The detailed results of the votes received by proxy are set out below: Votes by Proxy Name Votes For % Votes For Votes Withheld % Votes Withheld Richard W. Brissenden 99.49% 0.51% John A. Clarke 82.74% 17.26% Maurice J. Colson 75.01% 24.99% Peter N. Cowley 68.92% 31.08% Matthys J. Terblanche 99.65% 0.35% Derrick H. Weyrauch 99.62% 0.38% Voting results on all matters voted on at the Meeting will be filed on SEDAR at www.sedar.com. Banro Corporationis a Canadian gold mining company focused on production from the Twangiza mine, which began commercial production September 1, 2012, and completion of its second gold mine at Namoya located approximately 200 kilometres southwest of the Twangiza gold mine.The Company's longer term objectives include the development of two additional major, wholly-owned gold projects, Lugushwa and Kamituga.The four projects, each of which has a mining license, are located along the 210 kilometre long Twangiza-Namoya gold belt in the South Kivu and Maniema provinces of the Democratic Republic of the Congo.Led by a proven management team with extensive gold and African experience, the initial focus of the Company is on the mining of oxide material, which has a low capital intensity to develop but also attracts a lower technical and financial risk to the Company.All business activities are followed in a socially and environmentally responsible manner. For further information, please visit our website at www.banro.com, or contact: Naomi Nemeth, Investor Relations, +1 (416) 366-9189, +1-800-714-7938, Ext. 2802 or info@banro.com,
